Citation Nr: 0824463	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-24 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a chemical burn 
scar, right leg. 

3.  Entitlement to service connection for a chemical burn 
scar, left forearm.

4.  Entitlement to service connection for a chemical burn 
scar, left hand.

5.  Entitlement to service connection for exposure to 
hazardous chemicals. 

6.  Entitlement to service connection for residuals of a left 
ring finger injury.

7.  Entitlement to service connection for residuals of a left 
eye injury, to include a scar.

8.  Entitlement to service connection for allergic rhinitis.

9.  Entitlement to service connection for an ovarian cyst.

10.  Entitlement to service connection for a lump on the left 
breast.

11.  Entitlement to service connection for an irregular heart 
beat.

12.  Entitlement to service connection for low blood 
pressure.

13.  Entitlement to service connection for tinnitus.

14.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 2000 to 
November 2004.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied the benefits sought on 
appeal.  

The issues of entitlement to service connection for PTSD and 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The veteran does not have a right leg chemical burn scar 
etiologically related to active service.  

2.  The veteran does not have a left forearm chemical burn 
scar etiologically related to active service.  

3.  The veteran does not have a left hand chemical burn scar 
etiologically related to active service.  

4.  Exposure to hazardous chemicals is not a disease or 
disability under VA law and regulations.  

5.  The veteran does not have residuals of a left ring finger 
injury that amounts to a disability for VA purposes.  

6.  The veteran has a scar on the left eyebrow which is 
etiologically related to service. 

7.  The veteran has sinusitis with rhinitis which is 
etiologically related to active service.  

8.  The veteran does not have an ovarian cyst etiologically 
related to active service.  

9.  The veteran does not have current pathology related to a 
left breast lump etiologically related to active service.  

10.  The veteran does not have an irregular heart beat 
etiologically related to active service.  

11.  The veteran does not have low blood pressure 
etiologically related to active service.  

12.  The veteran does not have hearing loss that amounts to a 
disability for VA purposes.  


CONCLUSIONS OF LAW

1.  A right leg chemical burn scar was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

2.  A left forearm chemical burn scar was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

3.  A left hand chemical burn scar was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

4.  Exposure to hazardous chemicals does not constitute a 
disability which was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 4.117 
(2007).

5.  Residuals of a left ring finger injury were not incurred 
in or aggravated by active service. 38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

6.  A left eyebrow scar was incurred in service. 38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

7.  Sinusitis with rhinitis was incurred in service. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

8.  An ovarian cyst was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

9.  Disability related to a left breast lump was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

10.  An irregular heart beat was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

11.  Low blood pressure was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

12.  Hearing loss was not incurred in or aggravated by active 
service, nor may sensorineural hearing loss be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a January 2005 letter, VA informed the veteran of the 
evidence necessary to substantiate her claims, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  

A March 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO readjudicated the 
case in a June 2006 supplemental statement of the case, 
curing any such notice deficiency.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  
There is no indication that any notice deficiency reasonably 
affects the outcome of this case.  

The veteran's service treatment records, service personnel 
records, VA treatment records, and VA examinations have been 
associated with the claims file.  VA has provided the veteran 
with every opportunity to submit evidence and arguments in 
support of her claim, and to respond to VA notices.  The 
veteran and her representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).  
In addition, certain chronic diseases, including 
sensorineural hearing loss, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

1.  Chemical Burn Scar, Right Leg, Left Forearm, and Left 
Hand and Exposure to Hazardous Chemicals 

Service treatment records do not reflect any treatment or 
complaints relating to a chemical burn to the right leg, left 
forearm, or left hand.  Service treatment records do indicate 
possible exposure to hazardous chemicals in service.  In a 
medical surveillance questionnaire with entries dated in 
March 2002 and January 2004, the veteran stated that she was 
exposed to JP5, coclaint oil, hydraulic fluid, explosives, 
composite, fiberglass, and isocyanides.  The veteran used 
protective equipment including a gas mask, respirator, 
goggles, and protective clothing.   

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See 38 U.S.C.A. § 
1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In 
the instant case, the record does not reflect evidence of 
current chemical burn scars, or a current disability related 
to exposure to hazardous chemicals.  During a May 2005 VA 
examination, the veteran reported that she had a chemical 
burn to her left hand, left forearm, and right leg.  Upon 
evaluation, however, the examiner stated that there was no 
abnormality.  Objective evidence of record does not show that 
the veteran has current chemical burn scars of the left hand, 
left forearm, and right leg.  As such, the Board finds that 
service connection is not warranted.  

The veteran has also claimed service connection for exposure 
to hazardous chemicals.  Under applicable regulation, the 
term "disability" means impairment in earning capacity 
resulting from diseases and injuries and their residual 
conditions. 38 C.F.R. § 4.1. See also Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 
(1995).  It must be noted that a symptom, without a diagnosed 
or identifiable underlying malady or condition, does not, in 
and of itself, constitute a "disability" for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).

Exposure to hazardous chemicals is not a disability for which 
VA compensation benefits are payable.  There is no evidence 
of record to suggest that the veteran's reported exposure to 
hazardous chemicals, in and of itself, causes any impairment 
of earning capacity.  In the absence of a present disability 
there can be no valid claim." Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (citation omitted); see 38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Accordingly, the Board finds that 
exposure to hazardous chemicals does not constitute a current 
disability for which service connection may be granted.  

2.  Left Ring Finger Injury

Service treatment records show that the veteran sustained an 
injury her left ring finger in service.  An October 2000 
treatment note shows that the veteran slammed her left hand, 
fourth digit in a door.  She reported numbness in the hand 
after the injury.  There were no chronic residuals noted in 
service treatment records.

The medical evidence of record does not reflect a current 
disability relating to an in-service left ring finger injury.  
See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 
1328 (1997).   During her May 2005 VA examination, the 
veteran reported stiffness and some pain infrequently in the 
ring finger.  Range of motion was within normal limits.  
Strength was good and dexterity was adequate.  There was no 
other abnormality noted.  X-rays to the site were negative.  
The examiner found no abnormality and assessed the veteran 
with arthralgia in the left ring finger secondary to trauma. 

Although the veteran injured her left ring finger in service, 
the record does not reflect a diagnosed chronic disability 
relating to such.  The veteran was assessed with arthralgia 
in the left ring finger.  "Arthralgia" is defined as joint 
pain.  See DeLuca v. Brown, 6 Vet. App. 321, 322 (1993) 
(citing Dorland's Illustrated Medical Dictionary 147 (27th 
ed. 1988)).  The United States Court of Appeals for Veterans 
Claims has held that pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  That a condition or injury 
occurred in service alone is not enough; there must be 
disability resulting from that condition or injury.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); see also 
Gilpin.  In the absence of proof of a present disability, 
there can be no valid claim or the grant of the benefit.  See 
Rabideau.  Accordingly, the Board finds that service 
connection for residuals of a left ring finger injury is not 
warranted.

3.  Left Eye Injury with Scar

Service treatment records show that in June 2001, the veteran 
was seen with trauma to the head.  The veteran reported that 
she was lifting a bomb when someone else hit her in the head 
with another bomb.  The veteran was assessed with a small 1/4 
inch laceration of the left brow.  

A May 2005 VA ophthalmic examination shows that the veteran 
had a small facial scar just at the nasal aspect of the left 
brow with no cilia remaining; duty related, with no other 
apparent defects at that time.  The veteran was assessed with 
a small facial scar to the nasal aspect of the left brow with 
resulting permanent loss of cilia at the site.  

Medical evidence of record shows that the veteran had a left 
eye injury in service and currently has a residual scar to 
the nasal aspect of the left brow.  Therefore, the Board 
finds that service connection for a scar on the left eyebrow 
is warranted.



4.  Allergic Rhinitis

Service treatment records, to include a March 1999 enlistment 
examination, do not reflect any treatment for allergic 
rhinitis in service.  On the veteran's December 2004 report 
of medical history, the veteran reported having problems with 
sinusitis.  She reported that she was diagnosed with 
sinusitis in March 2002 when and was treated with Sudafed and 
Motrin.  The veteran also reported being treated for hay 
fever when she was little.  A November 2004 examiner's 
summary shows that the veteran had sinusitis, which was 
resolved, as well as a history of seasonal allergic rhinitis 
in spring, controlled with over the counter medications.  

During the May 2005 VA examination, the veteran complained of 
chronic rhinitis.  The veteran stated that she had allergies 
since childhood.  She stated that they got worse with 
military service.  The examiner found no treatment in the 
records.  A physical examination was completed.  X-rays noted 
some slight thickening and mild, left ethmoid sinusitis.  The 
veteran was diagnosed with sinusitis with rhinitis. 

Although service treatment records and a May 2005 VA 
examination indicate that the veteran had seasonal allergies 
since childhood, allergic rhinitis was not shown at the time 
of the veteran's March 1999 enlistment examination.  Thus, 
the veteran is presumed to have been in sound condition at 
the time of her enlistment.  See 38 U.S.C.A. §§ 1111 (West 
2002).  (A veteran is considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, except where clear and unmistakable 
evidence demonstrates that an injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.); See also Bagby v. Derwinski, 1 Vet. App. 225, 
227 (1991).  

Diseases of allergic etiology, including bronchial asthma and 
urticaria, may not be disposed of routinely for compensation 
purposes as constitutional or developmental abnormalities.  
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently.  Increase in the degree of disability 
during service may not be disposed of routinely as natural 
progress nor as due to the inherent nature of the disease.  
Seasonal and other acute allergic manifestations subsiding on 
the absence of or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals.  The 
determination as to service incurrence or aggravation must be 
on the whole evidentiary showing.  38 C.F.R. § 3.380.

Service treatment records indicate that the veteran reported 
having problems with sinusitis and with allergies in service, 
and at the time of her separation from service in October 
2004.   A May 2005 VA examination shows that the veteran has 
a current diagnosis of sinusitis with rhinitis.  In light of 
the veteran's reports of sinusitis and rhinitis at the time 
of her separation from service, and the diagnosis of 
sinusitis with rhinitis shortly after the veteran's 
separation from service, the Board finds that service 
connection for sinusitis with rhinitis is warranted.  


5.  Ovarian Cyst, Lump on the Left Breast, Irregular Heart 
Beat, Low Blood Pressure 

Service treatment records, to include routine medical 
evaluations and gynecological examinations, do not reflect 
any treatment or diagnoses related to an ovarian cyst, a lump 
on the left breast, or low blood pressure.  A February 2003 
electrocardiogram noted a history of palpations, however, 
none were shown at the time of the evaluation.  In a November 
2004 report of medical history, the veteran indicated that 
she had an electrocardiogram in service for palpitations.   

In the instant case medical evidence of record does not 
reflect current disabilities related to an ovarian cyst, left 
breast lump, irregular heart beat, or low blood pressure.  VA 
treatment record show that the veteran was seen with 
complains of pelvic pain; however there was no diagnosis 
rendered.  The veteran has not been diagnosed as having an 
ovarian cyst.  Although the veteran was evaluated for a left 
breast lump or mass in December 2004, there were no 
suspicious findings in the left breast on a January 2005 
ultrasound.  The veteran did not feel anything in her breast 
at the time of the January 2005 evaluation except occasional 
tenderness.  The veteran is not shown to have current 
pathology or diagnoses related a left breast lump.  A May 
2005 VA examiner found that the veteran did not have an 
irregular heart rate at that time.  An electrocardiogram did 
note a mild tricuspid regurgitation, which the examiner 
stated was not likely to cause an irregular heart rate.  The 
examiner was unable to give any type of interpretation on the 
veteran's complaints of irregular heart rate.  The examiner 
found no evidence of hypotension in service treatment 
records, and the examiner stated that the veteran did not 
have hypotension at the time of the examination. 

Absent findings of a current disability, the Board finds that 
service connection for an ovarian cyst, a left breast lump, 
irregular heart beat, and low blood pressure is not 
warranted.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 
104 F. 3d 1328 (1997).  


6.  Hearing Loss

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2007).

Service treatment records do not reflect a hearing loss 
disability in service.  Audiological evaluations indicate 
that the veteran was routinely exposed to noise with steady 
noise exposure, and impulse nose exposure of less than 120 
decibels.  The veteran denied any hearing or ear problems 
during March 2002 and January 2004 medical 
surveillance/certification examination.  In a November 2004 
report of medical history, the veteran reported having a 
perforated ear drum in November 2000.  



On the March 1999 enlistment audiological evaluation, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
10
LEFT
0
0
5
15
10

On the authorized audiological evaluation in March 2000, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
-5
15
10
LEFT
0
0
0
5
15


On the authorized audiological evaluation in June 2001, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
15
LEFT
10
0
5
10
5

On the authorized audiological evaluation in September 2002, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
-5
15
20
10
LEFT
10
5
0
10
0

On repeat audiological evaluations completed in October 2002, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
20
10
LEFT
15
10
10
15
20




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
15
5
LEFT
10
5
15
15
25




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
20
10
LEFT
20
5
20
20
25

On the authorized audiological evaluation in August 2003, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
-5
5
10
5
LEFT
10
-5
10
15
5

On repeat audiological evaluations completed in November 
2004, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
5
LEFT
10
5
5
15
15




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
-5
LEFT
0
-5
0
10
10

A post-service VA audiological evaluation was completed in 
June 2005.  The veteran reported having hearing loss in the 
left ear.  She reported that she noticed hearing loss in the 
left ear two years prior.  The claims file was not available 
at the time of examination.  On the authorized June 2005 
audiological evaluation, puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
0
LEFT
15
5
10
10
5

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 96 percent in the left ear.  The 
examiner stated that veteran's hearing was within normal 
limits in both ears.  The audiogram showed normal hearing 
bilaterally.  Speech reception thresholds were consistent 
with puretone average bilaterally.  The veteran was diagnosed 
with normal hearing bilaterally, and normal word recognition 
scores bilaterally.  Results of immittance measurements 
showed normal middle ear function on both sides.

Service treatment records do not reflect a hearing loss 
disability for VA purposes.  See 38 C.F.R. § 3.385 (2007).  
The veteran does not have current hearing loss which meets 
the threshold test for disability for VA purposes.  Id.  On 
the VA audiological examination in June 2005, the veteran's 
auditory threshold in frequencies 500, 1000, 2000, 3000 and 
4000 Hertz is less than 40 decibels for all frequencies; the 
veteran does not have auditory thresholds at 26 decibels or 
greater in three or more of the aforementioned frequencies; 
and the veteran's speech recognition scores were not less 
than 94 percent.  The veteran was assessed with normal 
hearing bilaterally.  

As previously noted, the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 
1328 (1997).  There is no evidence of current hearing loss 
for VA purposes.  There is no evidence of sensorineural 
hearing loss within one year from the date of termination of 
service; thus, presumptive service connection under the 
provisions of law cited above is not warranted.  In light of 
the foregoing, the Board finds that service connection for 
bilateral hearing loss is not warranted.

C.  Conclusion

A left eyebrow scar is shown by service treatment records to 
be related to an in-service injury.  The veteran has a 
current diagnosis of sinusitis with rhinitis which was 
incurred in service.  Therefore, the Board concludes that the 
evidence supports a finding that the veteran has a left 
eyebrow scar and sinusitis with rhinitis etiologically 
related to active service.  

The veteran is not shown to have currently diagnosed 
disabilities related to a chemical burn of the left hand, 
left forearm, and right leg; exposure to hazardous chemicals; 
residuals of a left ring finger injury; an ovarian cyst; a 
left breast lump; irregular heart beat; low blood pressure; 
and hearing loss.  The record provides no competent evidence 
showing that such disabilities were incurred or aggravated in 
service.  Therefore, the Board concludes the preponderance of 
the evidence is against finding that the veteran has chemical 
burn scars of the left hand, left forearm, and right leg, 
exposure to hazardous chemicals; residuals of a left ring 
finger injury; an ovarian cyst; a left breast lump; irregular 
heart beat; low blood pressure; and hearing loss 
etiologically related to active service.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the veteran's claim.




ORDER

Service connection for a right leg chemical burn scar is 
denied.

Service connection for a left forearm chemical burn scar is 
denied.

Service connection for a left hand chemical burn scar is 
denied.

Service connection for exposure to hazardous chemicals is 
denied.

Service connection for residuals of a left ring finger injury 
is denied.

Service connection for a scar on the left eyebrow is granted.

Service connection for sinusitis with rhinitis is granted.

Service connection for an ovarian cyst is denied.

Service connection for a left breast lump is denied.

Service connection for an irregular heart beat is denied.

Service connection for low blood pressure is denied.

Service connection for hearing loss is denied.


REMAND

1.  PTSD

In adjudicating a claim for service connection for PTSD, if 
VA determines that the veteran engaged in combat with the 
enemy and that the alleged stressor is related to combat, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f).  No further development or corroborative evidence 
is required, provided that the claimed stressor is 
"consistent with the circumstances, conditions, or hardships 
of the veteran's service."  Id.  If, however, VA determines 
that the veteran did not engage in combat with the enemy or 
that the alleged stressor is not related to combat, the 
veteran's lay testimony by itself is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other evidence to 
corroborate the veteran's testimony or statements.  See 
Moreau v. Brown, 9 Vet. App. 389, 394 (1996).

The veteran's Form DD 214 and service personnel records do 
not confirm that she engaged in combat with the enemy, nor is 
her claimed stressor related to combat.  The veteran reported 
that while on she was on the flight deck, she witnessed a man 
run through fan blades from an E-2 Hawk-eye.  She stated that 
he was cut to pieces and died instantly.  VA treatment 
records reflect a current diagnosis of PTSD.  VA psychiatric 
treatment records also indicate that the veteran was raped by 
an acquaintance while in service; the veteran had a diagnosis 
of depression, military sexual assault.  

The RO should provided the veteran with additional VCAA 
notice, which advises the veteran of the evidence needed to 
substantiate a claim for service connection for PTSD that 
involves allegations of personal assault. 

In view of the veteran's current diagnosis of PTSD, the Board 
finds that verification of the stressors must be requested 
from the U.S. Army and Joint Services Records Research Center 
(JSRRC) (formerly known as the U.S. Army Services Center for 
Research of Unit Records (USACURR)).  

2.  Tinnitus

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  

Service treatment records show that the veteran denied having 
tinnitus during a March 2002 medical 
surveillance/certification examination and denied any other 
hearing or ear problems during a January 2004 medical 
surveillance/certification examination.  In November 2004, 
the veteran reported having a perforated ear drum in November 
2000.  

The claims file was not available at the time of a June 2005 
VA examination.  The examiner stated that exposure to noise 
is expected to generally result in bilateral tinnitus which 
is constant.  Thus, it was questionable that the veteran's 
reported intermittent tinnitus in the left ear was related to 
military service.  Nonetheless, the examiner indicated that 
review of the service treatment records would be beneficial.  
Thus, in order to assure due process, this case is remanded 
for a supplemental VA opinion, which addresses findings from 
the veteran's service treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran 
additional VCAA notice, which advises her 
of the evidence needed to substantiate a 
claim for service connection for PTSD that 
involves allegations of personal assault.

2.  The RO should contact the veteran and 
afford her the opportunity to provide 
additional information about the stressful 
events she claims caused her PTSD, 
including the dates, unit of assignment at 
the time of the claimed stressor, and the 
names of any service members who were also 
involved in the claimed events.

3.  The RO should forward the stressor 
information that is capable of 
verification by U.S. Army and Joint 
Services Records Research Center (JSRRC) 
(formerly known as the U.S. Army Services 
Center for Research of Unit Records 
(USACURR)), to that entity at 7701 
Telegraph Road, Alexandria, VA 22315- 
3802, so that it can provide any 
information based on a review of unit or 
other records that might corroborate the 
flight deck incident or other stressor 
claimed by the veteran for which JSRRC 
would be the appropriate source of 
information.  If referral to JSRRC or 
other pertinent sources is to no avail, 
the RO should advise the veteran to submit 
alternate forms of evidence to support her 
claim of service connection for PTSD.  All 
attempts to obtain the records should be 
documented in the claims file.

4. If the JSRRC or other appropriate 
agency requests more specific descriptions 
of the stressors in question, notify the 
veteran and request that she provide the 
necessary information. If the veteran 
provides additional information, forward 
it to the requesting agency.

5.  Following the above, the RO should 
make a specific determination as to 
whether there is credible supporting 
evidence that a claimed in-service 
stressor(s) occurred. Then, if such 
evidence is found to be established by the 
record, the RO should undertake any other 
indicated action to include scheduling the 
veteran for a new VA examination if deemed 
necessary.

6.  The RO should refer the case to an 
appropriate VA examiner for a supplemental 
opinion.  The examiner should review the 
entire claims folder, to include service 
treatment records.  The examiner should 
state whether it is at least as likely as 
not that the veteran has current tinnitus 
that is related to service.  The examiner 
should include pertinent findings from the 
record, and rationale for all opinions 
expressed.

7. When the development has been 
completed, the RO should review the case 
again based on the additional evidence. If 
the benefit sought is not granted, the RO 
should furnish the veteran and her 
representative with a Supplemental 
Statement of the Case, and should give the 
veteran a reasonable opportunity to 
respond before returning the record to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


